Exhibit (v) ICIMutual Partners in Risk Management John T. Mulligan Vice President June 23, 2010 Mr. Paul ONeil Vice President & Chief Compliance Officer Eaton Vance Corporation 2 International Place Boston, MA 02110 Re: ICI Mutual Insurance Company Blanket Bond No. 97125109B (Bond) Dear Paul: I hereby confirm payment of the additional premium and taxes due for the increased limit of liability  from $70 million to $75 million  on the above referenced Bond, effective May 1, Feel free to call me at (800) 643-4246 if you have any questions. Sincerely, /S/ John T. Mulligan John T. Mulligan Vice President
